Hendrickson, Judge,
concurring separately.
{¶ 54} I reluctantly concur in the end result reached by the majority in reversing the lower court’s determination that a “bottle bomb” is a dangerous ordnance. The majority has set forth a very thorough and sound analysis of the primary issue in this case, that is, whether a “bottle bomb” as used by appellant falls within the intended scope of the statutory definitions of “dangerous ordnance,” “explosive device,” and “explosive.” See R.C. 2923.11(K), (H), and (M), respectively. Although I believe, especially following the terrorist attacks of September 11, 2001, that the legislative intent and purpose behind enacting these statutes would certainly encompass an explosive device such as the one used in this case, that intent and purpose is clearly lost in the statutory ambiguities outlined in the majority’s opinion. Thus, until the legislature chooses to directly address these ambiguities and unequivocally make its intent clear, we are unfortunately stuck with the current, confusing statutory scheme.